    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-1(b)

    COOPER LEVENSON, P.A.
    1415 Marlton Pike East
    Cherry Hill Plaza, Suite 205                                                Order Filed on August 25, 2020
    Cherry Hill, NJ 08034                                                       by Clerk
                                                                                U.S. Bankruptcy Court
    (856) 795-9110; Fax: (856) 795-8641                                         District of New Jersey
    Attorneys for Trustee
    By: Edward A. Corma, Esq. EC5558
    ecorma@cooperlevenson.com


    In Re:
    Mirambica, Inc., Debtor.


                                                                Case No.:                  15-27435-JNP          _
_   Douglas Stanger, in his capacity as the Chapter 7
    Trustee of Mirambica, Inc./Baldev Patel,                    Hearing Date:             August 18, 2020

                                                                Adv. No.:                   18-1405-JNP
                                       Plaintiff(s)             Judge:                  Jerrold N. Poslusny
    v.
    Sanjaykumar Amin
    a/k/a Sanjay Kumin Amin,



                                       Defendant(s)


                                             JOINT ORDER SCHEDULING
                                         PRETRIAL PROCEEDINGS AND TRIAL

         The relief set forth on the following pages, numbered two (2) and three (3) is hereby ORDERED.




             DATED: August 25, 2020
          A pretrial conference, having been scheduled pursuant to Fed.R.Civ.P. 16(b) and (e), made
applicable to these proceedings by Fed.R.Bankr.P. 7016, it is

          ORDERED that

          1. All fact discovery is to be completed by ____________________________
                                                            December 7, 2020       [enter a date more

than 90 days from the date of the pretrial conference].   Any motions to compel discovery are to be made so that
the Court can rule and the discovery can be obtained before that date. Late filed discovery motions will
not constitute cause for an adjournment of the scheduled trial date. To the extent any party seeks to
introduce expert testimony, an amended joint scheduling order must be filed no later than 30 days after
the above date, providing for the delivery of expert reports and completion of expert discovery.

          2. The parties to this Order consent to the Bankruptcy Court’s adjudication and entry of final
judgment on all claims and defenses raised in this proceeding, unless specifically contested in pleadings
which comply with Fed. R. Bankr. P. 7008 and Fed. R. Bankr. P. 7012. To the extent any party does not
so consent, that party must file a motion within 30 days of the entry of this Order seeking a
determination as to whether this Court may adjudicate to final judgment any or all claims and defenses.
The failure to timely file such a motion shall be deemed consent to the Bankruptcy Court’s adjudication
and entry of final judgment on all claims and defenses raised in this proceeding.

          3. Any party seeking to amend pleadings or add additional parties, must do so by filing a motion
no later than 30 days after the close of fact discovery.

          4. All other motions must be filed no later than 30 days after the completion of all discovery.
Late filed motions will not constitute cause for an adjournment of the trial date.

          5. Each party must pre-mark the exhibits which may be used at trial.

          6. 14 days before trial each party must:

                    (a) serve a copy of the pre-marked exhibits on each opposing party and provide one
bound copy of the exhibits to the Court in Chambers (not to be docketed by the Clerk); and

                    (b) file, and serve on each opposing party a list of witnesses.

          7. All exhibits will be admitted into evidence and witnesses permitted to testify at trial, unless a
written objection has been filed 7 days before the trial date. Only parties identified on the witness list
will be permitted to give testimony.




                                                          2
        8. Any party intending to introduce deposition testimony at trial must serve on each opposing
party and file copies of the transcript pages with excerpts highlighted.

        9. Within 14 days from the conclusion of the trial, unless such time is extended by the Court,
each party must file, and serve on each opposing party, separately numbered proposed findings of fact
and conclusions of law with supporting legal citations.

        10. Trial will begin on       March 10, 2021          at       10:00 a.m.      or as soon as the
matter may be heard, at:


        UNITED STATES BANKRUPTCY COURT ADDRESS:
                        4th and Cooper Streets
                        ______________________________________________
                         Camden, NJ 08101
                        ______________________________________________

                        ______________________________________________



        Courtroom no: _________________
                             4C




PARTIES MUST BE PREPARED TO PROCEED TO TRIAL ON THE SCHEDULED
DATE. ADJOURNMENTS WILL BE GRANTED ONLY FOR COMPELLING
REASONS BEYOND THE CONTROL OF THE PARTIES. UNDER D.N.J. LBR 5071-
1, PARTIES REQUESTING AN ADJOURNMENT MUST SUBMIT LOCAL FORM,
ADJOURNMENT REQUEST, VIA CHAMBERS EMAIL NOT LATER THAN 3 DAYS
BEFORE THE TRIAL DATE.




                                                                                                rev.4/10/17




                                              3
